18 N.Y.3d 937 (2012)
967 N.E.2d 685
944 N.Y.S.2d 462
2012 NY Slip Op 67978
In the Matter of ITHACA CITY SCHOOL DISTRICT, Appellant,
v.
NEW YORK STATE DIVISION OF HUMAN RIGHTS et al., Respondents.
Motion No: 2012-311.
Court of Appeals of New York.
Submitted March 19, 2012.
Decided March 22, 2012.
Motion by New York State School Boards Association, Inc. for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.